DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yontz (2014/0274473).  Claim 1, Yontz discloses a coated golf ball comprising at least one core layer and an outer cover layer [0021-0022], wherein the outer cover layer is formed from a thermoplastic polyurethane composition [0031], applying a first polyurethane coating comprising unreacted isocyanate groups [0072, 0085] unreacted amine groups [0084, 0085] and treating the golf ball with heat [0093]. Applying a second polyurethane coating to the outer cover of the golf ball to form a coated golf ball is a duplicate of the first coating and is obvious for providing additional protection. Claim 4, the amine groups include methylene-bis-chloro diethylaniline [0084, 0085].  Claim 5, the isocyanate groups include 4,4’-methylene diphenyl diisocyanate [0074, 0085].  Claim 6, the first and second polyurethane coatings further comprises a catalyst [0083]. Claim 7, the thermoplastic polyurethane composition further comprises a catalyst [0038].  Claim 8, the thermoplastic polyurethane may include ultraviolet light stabilizers [0068].  Claim . 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yontz (2014/0274473) in view of Hatch et al (5,820,491). Yontz discloses a coated golf ball comprising at least one core layer and an outer cover layer [0021-0022], wherein the outer cover layer is formed from a thermoplastic polyurethane composition [0031], applying a first polyurethane coating comprising unreacted isocyanate groups [0072, 0085] unreacted amine groups [0084, 0085] and treating the golf ball with heat [0093]. Applying a second polyurethane coating to the outer cover of the golf ball to form a coated golf ball is a duplicate of the first coating and is obvious for providing additional protection. Yontz does not disclose the isocyanate index. Hatch teaches a urethane coating with an isocyanate index from 1.0 to 2.0 or (100 to 200). One of ordinary skill in the art would vary the isocyanate index for the desired results by routine experimentation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,744,375. Although the claims at issue are not the ‘375 claims anticipate the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 28, 2021